DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ amendments to the claims and arguments filed on December 22, 2020 have been received and entered. Claims 1-3, 27-28, 30-32 have been amended, while claims 4-26, 29 have been canceled. Claims 33-36 have been newly added. It is noted that claim status identifier for claim 30-32 is incorrect and these claims should be identified as withdrawn. The objection to specification and drawing is withdrawn in view of applicant’s amendment to the specification.  Claims 1-3, 27-28, 30-35 and 36 are pending in the instant application 

Election/Restrictions
Applicant’s election without traverse of species encodes a reprogramming factor in the reply filed on April 14, 2020 was acknowledged. The elected species reads on claims 1-3, 27, 28 and 29. 
Claims 30-32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Upon the allowance of a generic claim, applicant will be entitled to consideration of claims drawn to withdrawn species as recited in claims 32-33, which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Election was made without traverse in the reply filed on April 14, 2020.
Claims 1-3, 27-29, 33-35 and 36 are under consideration. 

New& Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 27-28 and 29 remain rejected and claims 33-35 and 36 are also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sahin et al (WO2009/077134, 06/25/2009, IDS), Mellits (Nucleic acid research, 1990, 5401-5406), Madden et al (US Patent application no .
With respect to claims 1, 3, 27-29, Sahin teaches a composition comprising RNAs encoding reprogramming factors. Sahin et al presents mRNA delivery of the factors as being beneficial over viral vectors that have a tendency to integrate into the genome or reactivate integrated retroviruses that potentially encode oncogenes. Sahin et al teaches introducing the mRNA repeatedly over a time period of at least 10 days (page 26). Sahin et al teaches a composition comprising  mRNA encoding transcription factors including Oct4, Sox2, KLF4 and c-Myc (claims 10-11 and 18, 36) to produce dedifferentiated cells (claim 4) with characteristics of pluripotent stem cells (claim 12). It is further disclosed that the RNA may be a single stranded RNA, isolated purified RNA,  synthetic RNA or mRNA that is preferably produced by in vitro transcription(see page 19, line 32, page 19, line 7). 
Regarding claim 3, Sahin et al teach that the RNA in the composition at its 5' end exhibit a cap structure (see page 24, line 8-12) and/or exhibit poly A tail (see page 23, line 17). 
With respect to claim 33, Sahin et al teach that RNA of the invention may  incorporate a 3 '-non translated region (UTR) into the 3 '-non translated region of an RNA molecule that could result in an enhancement in translation efficiency, wherein the 3’UTR is heterologous 3’UTR sequence (see page 23, lines 25-30). Sahin differ from claimed invention by not explicitly teaching composition comprise a (ii) RNA specific endoribonuclease III and (iii) Magnesium cation at concentration of about 1-4 that reduces the dsRNA to less than 0.001% or completely free from the total RNA in said RNA composition. 
Mellits et al teaches extensive use RNA polymerases to synthesize defined RNAs as described above in Sahin (see example 1in Sahin). It is disclosed that such RNA product contains a small proportion of contaminating RNAs, including complementary species, which can lead to errors of interpretation. Mellits et al  teach cloning the gene encoding Ad2 VA RNA, into a vector containing a T7 RNA polymerase  promoter in order to generate large quantities of VA RNA for the study of its interaction with the dsRNA dependent protein kinase DAI. Mellits discloses that exact copies of VA RNA are synthesized efficiently, but are contaminated with small amounts of dsRNA which activated DAI and confounded interpretation of kinase assays (abstract). Madden  provided motivation to digest dsRNA contaminants  by reporting that dsRNA longer than 30bp are known to alter gene expression by activating the nonspecific interferon response and causing cytotoxicity ( see para. 17 of Madden) (limitation of claims 34-35). It is further disclosed that complete digestion of dsRNA with  prokaryotic RNase III, e.g., Escherichia coli RNase III results in Short RNA averaging from about 12 to about 15 bp in length and these short dsRNA molecules have been reported to not be as effective at triggering an RNAi response in mammalian cells (see para. 19) (limitation of claim 33, 36). Madden teaches one set composition ssRNA comprises buffer containing 250 mM potassium glutamate and 10 mM MgCl2. The magnesium ion can be replaced by Mn++ to support RNase III activity. It is disclosed that RNase III does not require a monovalent salt for its activity; however, the in vitro reactivity pattern is influenced by the monovalent salt concentration. The art further teaches RNase III in TMK-glutamate buffer (20 mM Tris acetate, 10 mM magnesium acetate and 200 mM potassium glutamate) (see para. 193).  It is further disclosed that RNA may be ssRNA or noncoding RNA (see para. 110, 135). Mellits discloses the removal of double-stranded contaminants from RNA transcripts by digesting the RNA samples with ribonuclease III in a 
 Mellits discloses a system for removing dsRNA contaminants from a single-stranded RNA preparation comprising a) a single stranded RNA that encodes a protein, wherein the ssRNA is a product of in vitro transcription of a DNA template by an RNA polymerase; b) a double stranded RNA (dsRNA) specific endonuclease III (endoRNAse III) protein; and c) magnesium cation present at a concentration of about 10 mM (page 5403, left col. Para. 2). The combination of reference differ from claimed invention by not disclosing that the composition comprises Magnesium cation at concentration of about 1-4.
Sun reported studying the role of Mg2+ concentration ranging from 0-15 mM on its  dependence on the rate of substrate cleavage from E. Coli  ribonuclease III (RNase III)  (see figure 2) (limitation of claim 33). It is further disclosed that RNase III could  use Mn2+ as a cofactor, with a concentration of 1–2 mM conferring optimal activity (see page (page 810, col. 2, last para. ).  Nathania et al disclose that Mg2 supports cleavage of the RNA, with maximal activity achieved at ~1 mM Mg2+. Nathania teaches a buffer consisting of 50 mMNaCl, 1 mMMgCl2, and 30 mM Tris-HCl (pH 8) (see also Results). Either divalent metal ion or RNA was added to initiate the reaction, as specified in the relevant figure legends. Additional assay conditions, including Tm-RNase III and RNA concentrations, are also provided in the relevant figure legends (see. Figure 2A, page 7166, col. 2, para. 1 and 3).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the composition comprising  RNA encoding reprogramming factors to reprogram cells to further include RNase III and  Mg++ to remove the contaminants as reported by Mellits and Madden and purify the RNA composition, to prepare a composition)for reprogramming somatic cell that is free from dsRNA contaminant, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification  amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be able to optimize the concentration of Magnesium cation in view of Mellits, Sun/ Nathania since it is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al., 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). With regards to determining experimental parameters pertaining to optimal concentration of magnesium ion for optimal digestion of dsRNA in presence of RNase III in the RNA composition, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)). One of ordinary skill in the art would be motivated to do so as combine these teachings to arrive at the claimed invention including removal of contaminating RNA synthesis by-products to avoid immune stimulatory and undesired activity of dsRNAs as reported by Mellits and Madden. One of skill in the art would have been expected to have a reasonable expectation of success in digesting dsRNA contaminant from the RNA composition of Sahin as prior art successfully reported use of RNase III in presence of ~ 1 mM of Magnesium cation for removing the dsRNA..  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicants disagree with the rejection arguing rejection has the same cited references (Sahin, Mellits, Madden, Yang, and Sun) as in the parent application (now US Pat. 10,201,620), except Nathania et al. is now cited instead of Yang et al. Applicants argues that addition of Nathania et al. does establish a prima facie case of obviousness, particularly in light of the amendments to the claims. Applicant argues that Nathania et al. is a reference that simply characterizes the conditions under which Tma RNAse III is able to cleave its own 23 S and 16S ribosomal RNA (rRNA). Importantly, rRNA is known to have a partially double stranded structure, as shown in figure 5B of Nathania et al. Applicant argues that there is no reason or suggestion or motivation in Nathania et al., or the other cited references, to form the compositions recited in the amended claims. For example, Nathania et al. only describes Tma RNase III will cleave Tma rRNA as expected, and does not indicate that Tma RNase III could be or should be used to digest dsRNA contaminant molecules associated with IVT of human mRNA. The lack of any testing of dsRNA outside of rRNA from Tma itself. which is expected to be cleaved, is important as this does not give one skilled in the art any suggestion or guidance that Tma RNase III could be used: i) for other purposes, such as digesting dsRNA contaminants formed as byproducts when human mRNA is generated, or ii) across animal kingdoms as recited in the amended claims. Applicants’ arguments have been fully considered, but are not fully found persuasive.
In response to applicant’s argument relying on withdrawn rejection is parent application now US10,201,620, is should be noted that Applicant's arguments and reliance on arguments filed during the prosecution of the prior applications that relied in part on declaration filed under 37 CFR 1.130, 1.131 and 1.132,do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application (see MPEP 201.06(c) IX). It is suggested that applicant should consider filing the declaration filed in parent application 14368399.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In the instant case, claim 1 is directed to a broad composition comprising a mRNA that encodes a human cell reprogramming factor protein; b) any prokaryotic dsRNA-specific endoribonuclease III (endoRNase III) protein that digests a dsRNA contaminants of any size; c) magnesium cations present at a concentration of about 1-4 mM: and d) said dsRNA contaminants, wherein all, or substantially all, of said dsRNA contaminants are digested to any size by said prokaryotic endoRNase III.  It is noted that claim 1-3, 27-28 and 29  neither require (i) any specific prokaryotic endoRNase III, (ii) any specific size of ds RNA contaminants nor do they require digestion of dsRNA contaminants digested into any specific size to have any 
It is noted that Sun studied the effect of Mg2+ in small hairpin-like RNA that forms a stem and loop structure. It is generally known in art that the synthetic dsRNA employed is typically a small hairpin RNA. In the instant case, Sun et al conclude “a dual catalytic mechanism for RNase III has been proposed in which the two phosphodiesters at a dsRNA target site are cleaved by separate chemical reactions, involving different groups of residues and/or metal ion in the active site. Sun continue to state that “ The single-site reactivity of Rl.l RNA would necessarily involve only one of the two proposed chemistries. Alternatively, it is possible that a single catalytic mechanism is responsible for cleavage of both phosphodiesters at a given dsRNA target site” (see page 813, col. 1, last para, to col. 2). One of ordinary skill in the art reviewing the teaching of Sun would conclude that both Mg2+ nad Mn2+ could be used as cofactor for RNase III and in a concentration of 1-2 mM to confer optimal activity. There is no requirement for Mellits to teach that which is clearly taught by Sun.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It is relevant to note that the rate of substrate cleavage exhibits an apparent hyperbolic dependence on the Mg2+ concentration, with maximal activity attained by ~1-5 mM Mg2+ (see figure above Sun et al Fig. 2). In view of foregoing, it is apparent that Sun et al alone teaches effect of Mg2+ in small hairpin- RNA suggesting that ds RNA could be digested in presence of 
In response to applicant’s argument that Nathania et al. only describes that Tma RNase III that will cleave Tma rRNA as expected, and does not indicate that Tma RNase III could be or should be used to digest dsRNA contaminant molecules associated with IVT of human mRNA, it is noted that Nathania is supplied as an additional reference to show that it was routine at the time of filing of instant application  to optimize Mg++ ion concentration  dependence of -RNase III catalytic activity for a  small RNA hairpin substrate (see page 7166, col. 2, para. 3). It is relevant to point out that the proximal box is a key functional element in Tm-RNase III substrates and exhibits a consensus sequence that is similar to that of the pb for E.Coli (Ec)-RNase III substrates (see Figure 7). Such a consensus pb would specify a cleavage site every ∼5 bp in a random sequence dsRNA (Emphasis added (see page 7176, col. 1, para. 3). Thus, in view of breadth of the claim as discussed above, it is emphasized that irrespective to origin of dsRNA, it would have been obvious to one of ordinary skill in the art to modify the composition comprising mRNA encoding reprogramming factors to further include Ec-RNase III and Mg++ to remove the dsRNA contaminants as reported by Mellits and Madden by optimizing the concentration of  divalent ion and ionic strength to purify the RNA composition that is free from dsRNA contaminant, as instantly claimed, with a reasonable expectation of success.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Examiner’s note: Applicant’s representative is requested to contact Examiner to resolve the pending issues and make necessary changes to put instant application in condition for allowance.

Withdrawn-Claim Rejections - 35 USC § 112
Claims 1-3, 27-28 and 29 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant’s amendments to the base claim deleting the term system 
Withdrawn-Double Patenting
	Claims 1-3, 27-28 and 29 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10201620 and further in view of Mellits (Nucleic acid research, 1990, 5401-5406). Applicants’ terminal disclaimer dated December 22, 2020, the previous rejections are rendered moot and hereby withdrawn.


Conclusion
No claims allowed.
Strak et al (Annu. Rev. Biochem. 1998. 67:227–64, IDS) and Pe’ery (Methods 1997, Vol. 11: 371-381, IDS).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632